The employer and insurance carrier appeal from a decision and award of the State Industrial Board affirming a referee’s decision and award of disability compensation and death benefits. Decedent was a maintenance man and porter at the employer’s store. It was his duty to open the windows and ventilators in the morning and close them at night. This work required about three-quarters of an hour both morning and afternoon. He rode to the top floor and then walked down, doing his work on each floor as he came to it. He started his rounds on July 30, 1940, at a little after four o’clock and he was seen performing his duties in the regular way. Later he was seen on the second floor as he entered the elevator at the second floor and, while descending, collapsed in the arms of a fellow employee. It was found at the hospital that he had a dislocation of the third cervical vertebra with evidence of spinal disturbance sufficient to cause paralysis and unconsciousness. He had a contusion over the occipital region of the scalp. He never left the hospital and died on September 8, 1940. The record shows that the injuries resulted from the accident and caused his death. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Sehenck and Foster, JJ.